irst, I am very pleased to convey to the President my warmest congratulations on his election to preside over the forty-ninth session of the General Assembly. His wide experience and knowledge of international affairs, his well-known wisdom and patience are guarantees of success in the many difficult tasks of this session.
I should also like to take this opportunity to express my appreciation to Mr. Boutros Boutros-Ghali, Secretary- General of our Organization, for the praiseworthy efforts he has made in the service of world peace and development. Aware how heavy is his burden in this complex, fast-changing time, we wish him every possible success in the discharge of his lofty duties.
The present session of the General Assembly is taking place at a time when the world situation is still undergoing very complex changes. While the end of the bipolar era opened the door to dialog and cooperation between States, it did not usher in an era of peace, which the world so badly needs if it is to construct a sound world economy. In some regions of Europe, Africa and Asia, religious, ethnic, tribal and border conflicts, often of tragic proportions, are still raging, thus making the international situation unstable and fragile. It therefore seems clear that it will be difficult to achieve a new world order in which true peace prevails and in which peoples and nations, large and small, powerful and weak, rich and poor, benefit. The international community should give more thought to this
matter and join together to build a new era of peace and justice, to which the peoples of the world have so long aspired.
In Europe, the situation in the Republic of Bosnia and Herzegovina is still tense. The risk of new military clashes between the various parties remains. It is our view that the parties to this painful conflict should demonstrate wisdom and above all realism by concluding a just and equitable political settlement as soon as possible, and thus contribute to the restoration of peace in that country and in the entire region.
In Africa, after so many years of efforts, both within and outside the United Nations, the Republic of South Africa is free at last. In a spirit of national reconciliation, the parties concerned have managed to reach an understanding and to cooperate in the building of a united, non-racial and democratic South Africa. We continue to believe that the people of South Africa, under the wise leadership of President Nelson Mandela, will prove equal to the task of overcoming the obstacles that face them and begin the economic development of their beloved land.
Still in Africa, in Rwanda, we have seen unprecedented bloodshed. The Government and people of Laos strongly condemn the abominable carnage, which has been described as genocide of an innocent population, and we call upon the parties to the conflict to take the necessary steps to prevent such unacceptable crimes from ever happening again.
The world is following closely the disturbing humanitarian situation in the Caribbean. In our view, there should be a political solution to this complex situation, through sincere dialog between the parties directly concerned. The signing of the joint communique of 9 September 1994 by the Republic of Cuba and the United States of America to resolve the problem of the exodus of Cubans - the consequence of more than 30 years of externally imposed economic constraints - is clear proof of this. That agreement, the fruit of long and difficult negotiations between the two parties, constitutes an important first step in the settlement of their differences, which should contribute to strengthening peace, stability and cooperation in the region.
In Haiti, due to the animosities still keenly felt by the partisans of the military regime and President Aristide's sympathizers, the political situation continues to be fragile and complex. We believe that, in the best 
interests of the Haitian nation, it is time for the parties to show great wisdom and begin the economic reconstruction of their beloved land.
In the Middle East, the autonomous interim Palestinian Authority, established in the Gaza Strip and the Jericho region, pursuant to the Declaration of Principles on interim autonomy arrangements, signed in Washington on 13 September 1993, marked a new phase in the search for a just and lasting comprehensive settlement of the Arab- Israeli conflict. We welcome this new, crucial step, and hope that the parties to the conflict will do everything possible to achieve a comprehensive settlement, just and honorable for all, within the framework of Security Council resolutions 242 (1967) and 338 (1973) and other relevant United Nations resolutions.
In Western Asia, despite countless efforts exerted towards a peaceful settlement of the conflict, Afghanistan remains the theater of a bloody civil war. In conformity with the recent statement of the President of the Security Council on 11 August 1994, we address an appeal to the parties concerned immediately to put an end to their hostilities, achieve national reconciliation and begin the difficult reconstruction of their ravaged homeland.
In the Korean peninsula, after months of uncertainty, dialog between the parties concerned has finally resumed. We warmly encourage that dialog and the Lao delegation welcomes the conclusion of the Agreement signed in Geneva on 12 August 1994 between the Democratic People's Republic of Korea and the United States of America. Because of its importance everything should be done to ensure that this sensitive region of the world becomes a nuclear-weapon-free zone. In the interests of peace, stability and cooperation in that region as well as in the world, it is essential that all the parties concerned show understanding and mutual trust in order to find a peaceful solution to the issues between them.
In South-East Asia a new era of cooperation in areas of common interest between countries of the region has grown ever stronger. The inauguration in April of the Lao- Thai friendship bridge across the Mekong, built with financial assistance and cooperation from the Government and the people of Australia, is an especially salient event for Laos, Thailand and Australia, as well as other countries of the region, in our efforts further to strengthen regional cooperation in different areas. In addition, the Heads of State or Government of our respective countries have regularly been exchanging visits with a view to expanding and deepening their friendship and cooperation in an
extensive and fruitful field of cooperation. The participation of my country, once again, in the ministerial meeting of the countries of the Association of South-East Asian Nations (ASEAN) in July in Bangkok, Thailand, once again demonstrates our sincere desire to cooperate in all possible areas with the countries of ASEAN, thus responding to the desires and deep aspirations of the peoples of the region and the world.
The present situation in the Kingdom of Cambodia remains the subject of major world attention. As an immediate neighbor, the Lao People's Democratic Republic, ardently wishes that the Cambodian people will be able to live their lives in peace, in an atmosphere of national reconciliation, and to work for the reconstruction of their homeland, which will thus contribute to the strengthening of peace and cooperation in the region. To that end we fully support the various measures that have been taken by the Cambodian Government, under the leadership of His Royal Highness Prince Norodom Ranariddh, and His Excellency Mr. Hun Sen.
In Myanmar a new, important event has taken place. Efforts towards national reconciliation and the start of economic cooperation with the outside world have been bearing their initial fruits, thus consolidating the stability of the country.
In the Lao People's Democratic Republic we note, fortunately, that on the whole our economic performance has been good. On the average, annual economic growth for the past three years has been of the order of 6 per cent to 7 per cent in real terms. The inflation rate has not exceeded 10 per cent a year and exchange rates generally remain stable. No less importantly, foreign investment has considerably increased. At the present time the Lao Government is exerting major efforts to achieve the goals set in its socio-economic development strategy from now to the year 2000.
That strategy presented to the fifth round-table meeting organized expressly for the Lao People's Democratic Republic in Geneva last June, under the sponsorship of the United Nations Development Program (UNDP), was conceived as a realistic and trustworthy document and has received broad support from participants. On behalf of the Lao Government and people I wish to take this opportunity to express our sincere appreciation to the friendly countries, international organizations and non-governmental organizations for the assistance they have afforded us in the past in our efforts
towards national development and we hope to be able to continue to benefit from that assistance in various fields.
The world economy, far from improving, still faces an uncertain future. Marked by recession and imbalances, it also suffers from grave structural problems. Developed countries do not hesitate to take certain measures that run counter to the legitimate interests of developing countries. Because of the world economy's interdependence it is important that developed countries undertake to cooperate with the developing countries in order to restore the economy and to promote development in the interests of all. In that respect it is essential fully to honor commitments undertaken in support of international cooperation as they have been set forth in resolutions of the General Assembly, in particular, the Declaration on International Economic Cooperation, in particular the Revitalization of Economic Growth and Development of the Developing Countries, the International Development Strategy for the Fourth United Nations Development Decade and the resolutions of the conferences that have followed it.
The question relating to drug abuse and illicit trafficking remains an issue of world concern. Aware of the disastrous consequences that can result from this, the Lao Government has taken vigorous measures to encourage the population gradually to give up the poppy crop and to choose other substitute crops, created a special unit against drug abuse, and established cooperation with neighboring countries in order to make its contribution to the international fight against this scourge. As part of these efforts and with the assistance of the United Nations International Drug Control Program (UNIDCP) this year we have developed a comprehensive program for drug control. That program, the cost of which is $35 million, consists of setting up 16 projects, including the strengthening of drug control administration, reduction of supply through eradication of the poppy crop, a strategy for treatment and rehabilitation, and the establishment of a special investigation unit. With assistance and cooperation from the international community we hope to be able to achieve the goal we pursue.
The advancement and defense of human rights is an important and sensitive question. Unanimously seen as universal, these rights, often having historical, cultural and religious implications, are inseparable and interdependent. On that note we welcome the creation of the post of High Commissioner for Human Rights and it is our hope that the High Commissioner will effectively discharge the very responsible functions that have been assigned to him.
The world exists in an uncertain international political environment. In that context the United Nations, the only universal multilateral forum, should have a crucial role to play. Strengthened by the purposes and principles of its Charter, it is in a position to provide the necessary framework for cooperation, dialog among States and the maintenance of international peace and security.
In order to carry out its noble task effectively in this new era, the United Nations must restructure and democratize itself. It is also most important that the United Nations give top priority to a program of action on development that could serve as a framework for promoting growth and economic development throughout the world. We feel that, to be effective, any program of action on development must be action-oriented and based on a spirit of true international cooperation and interdependence; above all, it must take into account the basic legitimate interests of developing countries, especially the least developed among them.



